DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Applicant’s election without traverse of claims 1-12 in the reply filed on 6/7/21 is acknowledged.

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 depends upon itself. The claim needs to be rewritten to depend upon a previously stated claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the hydrogel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kim (“Printing ferromagnetic domains for untethered fast-transforming soft materials”. Nature. Volume 558. June 14 2018 pages 274-279) (hereafter referred to as Kim).
Regarding claim 1, Kim teaches transformable material comprising an elastomeric material; ferromagnetic particles dispersed within the elastomeric material to provide an elastomeric-ferromagnetic composite material; the elastomeric-ferromagnetic composite material having an initial shape; and the ferromagnetic 

Regarding claim 2, Kim teaches that the elastomeric-ferromagnetic material is a printable ink (page 274 column 1, paragraphs 1 and 2).

	Regarding claim 3, Kim teaches that the elastomeric-ferromagnetic composite material is an elastomeric matrix material (page 274, column 1 paragraph 2) including a ferromagnetic material and one or more of a filler, a catalyst, and a crosslinker (page 274, column 1 paragraph 2).

	Regarding claim 4, Kim teaches that the elastomeric material contains silicone rubber (page 274, column 1 paragraph 2).

	Regarding claims 5-6, it is noted that Kim teaches the claimed elastomeric material. Therefore the elastomeric material in the Kim reference would have the same properties as the claimed elastomeric material, including glass transition temperature and Young’s modulus.



	Regarding claim 11, Kim teaches that the ferromagnetic particles include Neodymium-Iron-Boron) (page 274, column 1, paragraph 2).

	Regarding claim 12, Kim teaches that the elastomer material includes fumed silica nanoparticles (page 274, column 1, paragraph 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Printing ferromagnetic domains for untethered fast-transforming soft materials”. Nature. Volume 558. June 14 2018 pages 274-279) (hereafter referred to as Kim) in view of Lewis (US 9045657).
	Regarding claim 8, the teachings of Kim are disclosed above.
	Kim does not teach that the hydrogel is an alginate, a pectin or a polyvinyl alcohol.
	Lewis, drawn to the field of hydrogel ink, teaches that the hydrogel contains alginate (column 5 lines 60-65).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kim such that the hydrogel contains alginate as taught by Lewis as doing such would improve hydrogel scaffolding which would increase mechanical strength and durability (column 2 lines 4-29).


 Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Printing ferromagnetic domains for untethered fast-transforming soft materials”. .
	Regarding claim 9, the teachings of Kim are disclosed above.
Kim does not teach that the ferromagnetic particles contain an epoxy coating.
Lewicki, drawn to the field of 3D printing, teaches that the printed structure can contain epoxy (column 5 lines 15-30 and 41-51).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kim such that the printed structure can contain epoxy as taught by Lewicki as doing such would allow for the controllable and reversible size-scale reduction or expansion of complex 3D structures (column 2 lines 1-5).

Regarding claim 10, the teachings of Kim and Lewicki are disclosed above. It is noted that Kim and Lewicki teach the claimed ferromagnetic particles. Therefore the ferromagnetic material in the Kim and Lewicki reference would have the same properties as the claimed ferromagnetic material, including corrosion resistance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748